UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-6745



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


RON CHRISTOPHER MILES,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (7:97-cr-00059-BR)


Submitted: September 26, 2006             Decided: September 29, 2006


Before WIDENER and WILKINSON, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Ron Christopher Miles, Appellant Pro Se. Christine Witcover Dean,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Ron   Christopher   Miles   seeks   to   appeal   the   district

court’s order denying his motion to modify and/or correct sentence,

and his motion for reconsideration.*     We have reviewed the record

and find no reversible error.    Accordingly we affirm.      We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.


                                                                  AFFIRMED




     *
      Miles’s notice of appeal listed only the district court’s
order denying his motion for reconsideration. His informal brief
states that he is also appealing the district court’s order
revoking his supervised release and a subsequent order denying his
motion for clarification. In criminal cases, the defendant must
file the notice of appeal within ten days after the entry of
judgment. Fed. R. App. P. 4(b)(1)(A). With or without a motion,
upon a showing of excusable neglect or good cause, the district
court may grant an extension of up to thirty days to file a notice
of appeal. Fed. R. App. P. 4(b)(4); United States v. Reyes, 759
F.2d 351, 353 (4th Cir. 1985).     The district court entered its
order revoking supervised release on June 10, 2005, and its order
denying Miles’ motion for clarification on December 6, 2005. The
notice of appeal was filed on April 19, 2006. Because Miles failed
to file a timely notice of appeal or to obtain an extension of the
appeal period, we lack jurisdiction to review the district court’s
orders revoking Miles’ supervised release and denying his motion
for clarification.

                                - 2 -